NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ORION IP, LLC,
Plaintiff-Appellee,

V.

HYUNDAI MOTOR AMERICA,
Defendant-Appellee,

V.

JONATHAN LEE RICHES,
Mouont-Appellant.

2012-1432

Appeal from the United States District Court for the
Eastern District of Texas in case no. O5-CV-0322, Chief
Judge Leonard Davis.

ORDER

Jonathan Lee Riches appeals the United States Dis-
trict Court for the Eastern District of Texas’s denial of his
motion to intervene in case no. {)5-CV-0322.

In denying Riches’s motion to intervene, the district
court noted that “Riches is a federal prisoner who has
moved to intervene in other suits. . . . Riches present[s] no
evidence or reasoning for why [he has] an interest in this

ORION IP, LLC V. HYUNDAI MOTOR AMERICA 2

closed case.“ The court further observed that "Riches is
well known to courts throughout the country and has
been sanctioned by other courts.” The court chose to
enforced the sanctions imposed by the Eastern District of
Kentucky in In re Air Crash at Lexington, Kentucky on
August 27, 2006, 2009 WL 1870857 (E.D. Ky. June 25,
2009), and enjoined Riches "from submitting for filing any
document(s), pleading(s), or letter(s) . . . in any case to
which Jonathan Lee Riches is not a named party" absent
specific additional submissions.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) Riches is directed to show cause within 60 days of
the date of this order as to why the district court’s ruling
should not be summarily affirmed. Orion IP, LLC, and
Hyundai Motor America may also respond.

(2) The briefing schedule is stayed.

FoR THE COURT

 2 1  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Jonathan Lee Riches
Andrew W. Spangler, Esq.
Gene C. Schaerr, Esq.
s25 LED

JUN 2 l 2012

JAN HGBBAL¥
CLEBK